

116 S3706 IS: To allow Federal law enforcement officers to purchase retired service weapons, and for other purposes.
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3706IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Cornyn (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo allow Federal law enforcement officers to purchase retired service weapons, and for other purposes.1.Purchase of retired handguns by Federal law enforcement officers(a)In generalA Federal law enforcement officer may purchase a retired handgun from the Federal agency that issued the handgun to such officer.(b)LimitationsA Federal law enforcement officer may purchase a retired handgun under subsection (a) if—(1)the purchase is made during the 6-month period beginning on the date the handgun was so retired; and(2)the officer is not prohibited from possessing or receiving the handgun under the laws of the United States or the laws of the State, territory, or possession of the United States in which the officer resides.(c)CostA handgun purchased under this section shall be sold at the fair market value for such handgun taking into account the age and condition of the handgun.(d)Policy guidanceThe Administrator of the Government Services Administration shall develop policies to facilitate the sale and disposition of eligible handguns under this section consistent with section 922 of title 18, United States Code. (e)DefinitionsIn this section:(1)the term Federal law enforcement officer has the meaning given that term in section 115(c)(1) of title 18, United States Code;(2)the term handgun has the meaning given that term in section 921(a) of title 18, United States Code; and(3)the term retired handgun means any handgun that has been declared surplus by the applicable agency.